Case 1:18-cv-02879-MSK-KLM Document 1 Filed 11/08/18 USDC Colorado Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                                       )
  CHRIS FUSETTI,                       )
                                       )
               Plaintiff,              )
        v.                             ) Case No.: 1:18-cv-2879
                                       )
                                       )
  PARAMOUNT EQUITY MORTGAGE,           )
  LLC, doing business as LOANPAL,      )
                                       )
               Defendant.              )
                                       )

                                   PLAINTIFF’S COMPLAINT

        Plaintiff, CHRIS FUSETTI (“Plaintiff”), by and through his attorneys, Agruss Law Firm,

  LLC, alleges the following against Defendant, PARAMOUNT EQUITY MORTGAGE, LLC,

  doing business as LOANPAL (“Defendant”):

                                        INTRODUCTION

     1. Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47 U.S.C.

        § 227, et seq. (“TCPA”).

                                 JURISDICTION AND VENUE

     2. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

     3. This court has federal question jurisdiction because this case arises out of violations of

        federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

     4. Venue and personal jurisdiction in this District are proper because Defendant does or

        transacts business within this District, and a material portion of the events at issue occurred

        in this District.

                                             PARTIES

     5. Plaintiff is a natural person residing in the City of Brighton, Adams County, State of

        Colorado.


                                                  1
Case 1:18-cv-02879-MSK-KLM Document 1 Filed 11/08/18 USDC Colorado Page 2 of 5




    6. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

       153(39).

    7. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

       153(39).

    8. Defendant is a California limited liability company based in the City of Roseville, Placer

       County, State of California.

    9. Defendant acted through its agents, employees, officers, members, directors, heirs,

       successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                  FACTUAL ALLEGATIONS

    10. Within four (4) years of Plaintiff filing this Complaint, in or around May 2017, Defendant

       began calling Plaintiff’s cellular telephone at 303-921-5555, which included or introduced

       an advertisement or constituted telemarketing.

    11. Within four (4) years of Plaintiff filing this Complaint, in or around May 2017, Defendant

       called Plaintiff’s cellular telephone from, at least, 844-232-0501, which is one of the

       Defendant’s telephone numbers.

    12. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

       telephone number.

    13. None of the calls Defendant made to Plaintiff were for an emergency purpose.

    14. All of the calls Defendants made to Plaintiff’s cellular telephone resulted in Plaintiff

       incurring a charge for incoming calls.

    15. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff as

       described herein.

    16. Even if Plaintiff provided Defendant with his cellular telephone number, Defendant failed



                                                 2
Case 1:18-cv-02879-MSK-KLM Document 1 Filed 11/08/18 USDC Colorado Page 3 of 5




       to provide Plaintiff with clear and conspicuous disclosure that Defendant would contact

       Plaintiff with an automatic telephone dialing system (“ATDS”).

    17. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

       Plaintiff’s cellular telephone.

    18. When Plaintiff answered Defendant’s calls, he was sometimes greeted with “dead air”

       whereby no person was on the other end of the line. After several seconds, an agent was

       connected to the automated call then greeted Plaintiff and sought to speak with Plaintiff

       attempting to solicit its products.

    19. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to store telephone numbers.

    20. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call stored telephone numbers automatically.

    21. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call stored telephone numbers without human intervention.

    22. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call telephone numbers in sequential order.

    23. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call telephone numbers randomly.

    24. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

       telephone numbers to be called according to a protocol or strategy entered by Defendant.

    25. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

       simultaneously calls multiple recipients.

    26. The dead air that the Plaintiff may have experienced on the calls that he received is



                                                   3
Case 1:18-cv-02879-MSK-KLM Document 1 Filed 11/08/18 USDC Colorado Page 4 of 5




       indicative of the use of an ATDS. This “dead air” is commonplace with autodialing and/or

       predictive dialing equipment. It indicates and evidences that the algorithm(s) being used

       by Defendant’s autodialing equipment to predict when the live human agents are available

       for the next call has not been perfected and/or has not been recently refreshed or updated.

       Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

       ability to end the current call he or she is on and be ready to accept the new connected call

       that the autodialer placed, without human intervention, to Plaintiff. The dead air is

       essentially the autodialer holding the calls it placed to Plaintiff until the next available

       human agent is ready to accept them. Should the calls at issue been manually dialed by a

       live human being, there would be no such dead air as the person dialing Plaintiff’s cellular

       telephone would have been on the other end of the call the entire time and Plaintiff would

       have been immediately greeted by said person.

    27. As a result of Defendant’s alleged violations of law by placing these automated calls to

       Plaintiff’s cellular telephone without prior express written consent, Defendant caused

       Plaintiff harm and/or injury such that Article III standing is satisfied in at least the

       following, if not more, ways:

             a. Invading Plaintiff’s privacy;
             b. Electronically intruding upon Plaintiff’s seclusion;
             c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
             d. Impermissibly occupying minutes, data, availability to answer another call, and
                various other intangible rights that Plaintiff has as to complete ownership and use
                of his cellular telephone; and
             e. Causing Plaintiff to expend needless time in receiving, answering, and
                attempting to dispose of Defendant’s unwanted calls.

    DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

    28. Defendant’s conduct violated the TCPA by:

           a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an


                                                 4
Case 1:18-cv-02879-MSK-KLM Document 1 Filed 11/08/18 USDC Colorado Page 5 of 5




                 automatic telephone dialing system and/or pre-recorded or artificial voice in

                 violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

         WHEREFORE, Plaintiff, CHRIS FUSETTI, respectfully requests judgment be entered

  against Defendant, PARAMOUNT EQUITY MORTGAGE, LLC, doing business as LOANPAL

  for the following:

     29. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

         to and requests $500 in statutory damages, for each and every violation, pursuant to 47

         U.S.C. § 227(b)(3)(B).

     30. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

         Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500, for

         each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

         § 227(b)(3)(C).

     31. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

     32. Any other relief that this Honorable Court deems appropriate.

  DATED: November 8, 2018

                                        Respectfully submitted,
                                        AGRUSS LAW FIRM, LLC

                                By: /s/ Michael S. Agruss
                                       Michael S. Agruss, ARDC No. 6281600
                                       4809 N. Ravenswood Avenue, Suite 419
                                       Chicago, IL 60640
                                       312-224-4695 – office
                                       312-253-4451 – facsimile
                                       michael@agrusslawfirm.com
                                       Attorneys for Plaintiff




                                                    5
